Ormsby v 750 Seventh Ave. LLC (2016 NY Slip Op 03655)





Ormsby v 750 Seventh Ave. LLC


2016 NY Slip Op 03655


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Mazzarelli, J.P., Renwick, Saxe, Gische, Kahn, JJ.


1085

[*1]Susan Ormsby,	23730/13E Plaintiff-Respondent,
v750 Seventh Avenue LLC, et al., Defendants-Appellants, 750 Seventh Ave NY LLC, Defendant.


Ahmuty, Demers & McManus, Albertson (Glenn A. Kaminska of counsel), for appellants.
Friedman Sanchez, LLP, Brooklyn (Jeffrey Bloomfield of counsel), for respondent.

Order, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered October 9, 2015, which denied the motion of defendants 750 Seventh Avenue LLC and Hines Interest Limited Partnership for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Plaintiff alleged that she was struck on the head by a piece of ice that fell from a building owned and managed by defendants. At her deposition, however, she testified that she did not know the nature of the object that struck her in the head, and did not know its provenance. Accordingly, her claim that the object was both a piece of ice and that it came from defendants' premises was entirely speculative, justifying dismissal of her claim (see e.g. Harrison v New York City Tr. Auth., 94 AD3d 512, 513 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK